Name: Commission Regulation (EEC) No 3296/85 of 26 November 1985 amending Regulation (EEC) No 1726/84 determining the time limit for the entry into storage of butter sold under Regulation (EEC) No 262/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 316/26 Official Journal of the European Communities 27. 11 . 85 COMMISSION REGULATION (EEC) No 3296/85 of 26 November 1985 amending Regulation (EEC) No 1726/84 determining the time limit for the entry into storage of butter sold under Regulation (EEC) No 262/79 Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1726/84 is hereby amended as follows : 1 . The words 'Regulation (EEC) No 262/79' in the title are replaced by the words 'Regulations (EEC) No 262/79 and (EEC) No 3143/85'. 2. The following paragraph is added to Article 1 : The butter referred to in Article 1 (1 ) of Commission Regulation (EEC) No 3143/85 Q must have entered into storage before 1 July 1984. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1298/85 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in milk and cream (3), as last amended by Regulation (EEC) No 3521 /83 (4), and in particular Article 7a thereof, Whereas under Article 1 ( 1 ) of Commission Regulation (EEC) No 3143/85 of 11 November 1985 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter (*), butter put up for sale must have entered into storage before a date to be determined ; whereas that date should be fixed in the light of available butter stocks in the Community ; whereas Commission Regulation (EEC) No 1726/84 (*) should be amended accordingly ; 0 OJ No L 298, 12. 11 . 1985, p. 9.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968, p. 13 . 0 OJ No L 137, 27. 5. 1985, p. 5. (3) OJ No L 169, 18 . 7. 1968, p. 1 . 0 OJ No L 352, 15. 12. 1983, p. 4. 0 OJ No L 298, 12. 11 . 1985, p. 9 . (j OJ No L 163, 21 . 6. 1984, p. 28.